Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Attorney Docket Number: T5057-731B
Filling Date: 11/28/18
Priority Date: 3/29/12
Inventor: Sathaiya et al.
Examiner: Bilkis Jahan

DETAILED ACTION
This office action is a response to a communication filed on 1/25/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each and every element for claims 1-20 needs to be shown in the annotated figures” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
A substitute specification which does not include new description other than the grandparent application SN 13/476,252 specification. The instant application specification paragraphs 41-43 are newly included/ replaced which is not appeared in the parent application SN 13/476,252 specification. The claims are required pursuant to 37 CFR 1.125(a) because claims cannot be included new matter in order to get the parent application filling date.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for other portions of the specification, does not reasonably provide enablement for paragraphs 41-43.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected. The pending claims are using the current specification. However, the specification paragraphs 41-43 were not in the parent application SN 13/476,252 but added/replaced to the instant application with new matter. Below is the portion from MPEP for instruction to overcome this rejection.

see instant application Paragraphs 41-43 (MPEP, ¶ 2.10.01    Continuation or Divisional Application Contains New Matter Relative to the Prior-Filed Application)

Claims 2-7, 9-14 and 16-20 are depending from claims 10 and 21. Therefore, claims 11-15 and 22-25 are also rejected under 112 1st Paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “first portion”, “second portion”, ratio, “recessing the insulating material to expose at least the second portion of the fin”.
The drawing figure 6 and the specification Para. 26 recite the ratio is first height H1 to the second height H2 is 0.2-0.5. If the ratio is true for claim 1, then “recessing the insulating material to expose at least the second portion of the fin” is not true for the claim 1, figure 6 and para. 26.

Claims 2-7 are depending from claim 15. Therefore, claims 2-7 are also rejected under 112 1st Para. 

Claims 8-14 recite “first portion” and “second portion” related to the other elements (for example claims 11-12). However, specification does not disclose “first portion” and “second portion” related to the other elements (for example claims 11-12).

Claim 15 recites “first portion”, “second portion”, “recessing the insulating material to expose the second portion of the fin”.
The drawing figure 6 and the specification does not disclose the “first portion”, “second portion”, “recessing the insulating material to expose the second portion of the fin” related to the other element (for example claim 20).
Claim 15 also recites “depositing an insulating material over the liner oxide”. However, the specification does not disclose explicitly that “depositing an insulating material over the liner oxide”.

Claims 16-20 are depending from claim 15. Therefore, claims 16-20 are also rejected under 112 1st Para. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu et al (US 2008/0277745 A1).

Regarding claim 1, Hsu discloses a method of forming a fin field effect transistor (FinFET) (Figures 1-9, 12-13) comprising:

a first portion 122 (top portion, bottom surface flush with element 124a) comprising first sidewalls tapered at a first angle 122 (bottom portion, angle measurement is same as the instant application figure), wherein the first portion has a first height (Fig. 13b, less height); and

a second portion 122 (bottom portion, top surface flush with element 124a) comprising second sidewalls tapered at a second angle different from the first angle, wherein the second portion has a second height (bigger height), 
depositing an insulating material 124a, 124b (paras. 28, 29) over the substrate 100, wherein the deposited insulating material 124a, 124b covers a top surface of the fin 122;

recessing the insulating material 124a (Para. 29) to expose at least the second portion of the fin 122 (Fig. 12a); and forming a gate structure 128 (Para. 32) over the fin 122, wherein the forming of the gate structure 128 comprises: depositing a gate dielectric 126 (Para. 30) over the fin 122 and over the recessed insulating material 124b; and
depositing a conductive material 128 (Para. 31) over the gate dielectric 126.

Hsu does not explicitly disclose a ratio of the second height to the first height ranges from about 0.2 to about 0.5.



Regarding claim 2, Hsu discloses the method of claim 1, wherein etching the substrate comprises forming the second portion comprising the second sidewalls tapered at the second angle greater than the first angle (Paras. 27, 33, second angle is 83-89, first angle is less than second angle, slope different).

Regarding claim 3, Hsu discloses the method of claim 1, wherein depositing the insulating material 124b comprises depositing the insulating material 124b contacting the second sidewalls 122 (bottom).

Regarding claim 4, Hsu discloses the method of claim 1, wherein recessing the insulating material comprises maintaining the insulating material 124b on a portion of the first sidewalls 122 (bottom).

Regarding claim 5, Hsu discloses the method of claim 1, wherein etching the substrate comprises defining the first fin 122, 100 comprising germanium as the first material (Para. 19).

Regarding claim 6, Hsu discloses the method of claim 1, wherein recessing the insulating material 124a comprises recessing the insulating material 124a to have the first height 122.

Regarding claim 7, Hsu discloses the method of claim 1, wherein forming the gate structure 128 comprises forming a tapered gate structure 128.

Regarding claim 8, Hsu discloses a method of forming a fin field effect transistor (FinFET) (Figures 1-9, 12 and 13) comprising: etching a substrate 100 (Para. 26) to define a fin 122 (Para. 26), wherein etching the substrate comprises:
defining a first portion 122 (bottom portion, flash with element 124b) comprising a first sidewall angled with respect to a top surface of the substrate 100 at an first angle (Paras. 27, 33), wherein the first portion has a first width closest to the surface of the substrate 100 and a second width 122 (top portion) farthest from the surface of the substrate, 
defining a second portion 122 (top portion, (portion above 124b) comprising a second sidewall angled with respect to the top surface of the substrate 100 at a second angle, wherein the second angle is different from the first angle; and
depositing a gate structure 128 (Para. 32) over the second portion.

Hsu does not explicitly disclose a difference between the first width 122 (bottom) and the second width 122 (Para. 26) ranges from about 3 nanometers (nm) to about 10 nm.

However, Hsu discloses the first width 122 (Para. 26, top portion) and the second width 122 (Para. 26, bottom portion) and the difference between the first width and the second width are very small (Figure 13, Para. 33, fin thickness is 10-100nm). Therefore, it would have been obvious to one of the ordinary skill of the art at the time of invention to obtain a difference between the first width and the second width ranges from about 3 nanometers (nm) to about 10 nm for slanted sidewall fin (Fig. 13, Paras. 27, 33).

Regarding claim 9, Hsu discloses the method of claim 8, wherein depositing the gate structure 128 comprises depositing the gate structure 128 in contact with the second sidewall 122.

Regarding claim 10, Hsu discloses the method of claim 8, further comprising depositing an insulating material 124 (Para. 28) over the fin 122.

Regarding claim 11, Hsu discloses the method of claim 10, further comprising removing a portion of the insulating material 124b to expose the second portion (fig. 12, first portion is exposed in the figures).

Regarding claim 12, Hsu discloses the method of claim 8, wherein defining the second portion comprises defining the second portion 122 (bottom portion) having a height less than a height of the first portion 122 (top portion, drawings are shown opposite).



Regarding claim 14, Hsu discloses the method of claim 13, wherein etching the substrate 100 comprises etching the substrate (Para. 26) using the mask layer 120 as a hard mask.

Claims 15-19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu et al (US 2008/0277745 A1) in view of Chen et al (US 2010/0230757 A1).

Regarding claim 15, Hsu discloses a method of forming a fin field effect transistor (FinFET) (Figures 1-13) comprising: etching a substrate 100 (Para. 19) to define a trench (Para. 26) and a fin 122 (Para. 26), wherein the fin comprises:
a first portion 122 (top portion, bottom surface flushed with top surface of 124b) comprising first sidewalls tapered at a first angle (Paras. 27, 33); and a second portion 122 (bottom portion, top surface flushed with top surface of 124b) comprising second sidewalls tapered at a second angle (Paras. 27, 33);
wherein the deposited insulating material 124 covers a top surface of the fin 122.
recessing the insulating material 124 (Para. 28) to expose the second portion of the fin  122; and forming a gate structure 128 (Para. 32) over the fin 122.



However, Chen discloses forming a liner oxide 34 (Fig. 14, Para. 23) in the trench, wherein forming the liner oxide 34 comprises rounding a comer of the trench (Para. 23); 
depositing an insulating material 36 (Para. 24, HARP) over the liner oxide 34. Chen teaches the above modification is used to reduce electric field and improve performance (Para. 23). It would have been obvious to pone of the ordinary skill of the art at the time of invention to combine Hsu structure with Chen liner layer round corner as suggested above to reduce electric field and improve performance (Para. 23).

Regarding claim 16, Hsu discloses the method of claim 15, wherein etching the substrate 100 comprises defining the trench (Para. 26) surrounding the fin 122.

Regarding claims 17 and 18, Hsu discloses the method of claim 15, wherein etching the substrate 100 comprises defining a plurality of trenches (both sides of the fin).

Hsu does not explicitly disclose a first trench of the plurality of trenches is spaced from a second trench of the plurality of trenches by a distance less than about 30 nanometers (nm); wherein forming the liner oxide comprises forming the liner oxide having a thickness ranging from about 20 A to about 500 A. However, Hsu discloses plurality of trenches (Fig. 6a, both sides of fin 122) with certain distance. Chen discloses liner oxide 34 with certain thickness. 

CRITICALITY

 The specification contains no disclosure of either the critical nature of the claimed shape or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 19, Chen discloses the method of claim 15, wherein forming of the liner oxide comprises rounding a corner of the trench (Para. 23).

Regarding claim 20, Chen discloses the method of claim 15, wherein recessing the insulating material 124 comprises exposing an entirety of the second portion of the fin 122 (bottom).

Response to Arguments
Applicant’s argue:

The Office objected to the drawings as failing to show each and every element recited in the claims, but failed to identify any features from the claims that are not shown in the drawings. Since the Office failed to provide evidence to support the asserted objection, Applicant respectfully requests that the asserted rejection be withdrawn.

Examiner response:
Applicant’s need to provide each and every elements from the claims related to figures since the newly added and replaced paragraphs 41-43 are included new matter and called elements different names compare to the rest of the specification, for example, first portion and second portion.

Applicant’s argue:
Specification
The Office objected to the specification. The Office asserted that paragraphs 41-43 are newly added/replaced. The Office requested a substitute specification removing paragraphs 41-43. However, these paragraphs do not contain any new matter and do not violate any requirements for the specification. To the extent that the Office attempts to maintain the objection, Applicant respectfully requests that the Office provide support for a position that a specification for a continuation application must be a mirror specification of the parent case. Accordingly, reconsideration and withdrawal of the objection to the specification are respectfully requested.

Examiner response:
However, Examiner respectfully disagrees about the above arguments because the added paragraphs 41-43 added new matter and ambiguous terms. 

Paras. 41-43: First portion and second portion height ratio is from about 0.2-0.5 as claimed in claim 1. However, the Paras. 24, 26 recites lower portion and upper portion height ratio is from about 0.2-0.5. Therefore, one of the ordinary skill of the art would not understand these differences and it is confusing for the Examiner. 

Applicant’s need to be consistent with the same term for each element throughout the specification and claims. See the statutory bar for the 112 1st rejection.

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
Claims 1-2, 8, 11-12, 15, 20 and newly added/replaced paragraphs 41-43 recite first portion and second portion. However, the originally filed parent specification shows lower portion and upper portion (Paras. 24, 26). The response filed on 1/25/21 in page 7 pointed out that first portion is supported by element 214 (upper portion), and second portion is supported by the element 216 (lower portion). So, the first portion and the second portion are really confusing for one of the ordinary skill of the art. The claims and newly added paragraphs 41-43 need to be consistent with the language of the originally filed parent application specification. Examiner did the art rejection based on the merely understanding the meaning of the claims in terms of the first portion and second portion.

Applicant’s argue:
The Office rejected claims 1, 8 and 15 under 35 U.S.C. § 112(a) as lacking enablement. Applicant respectfully traverses this rejection.

The Office stated that the specification does not reasonably provide enablement for paragraphs 41-43. (Office Action at page 5). The Office failed to provide any type of analysis of the Wands factors for the asserted enablement rejection, as required by MPEP 2164.01. Therefore, the Office failed to provide a proper enablement rejection. Accordingly, reconsideration and withdrawal of the rejection of claims 1, 8 and 15, as not being enabled, are respectfully requested.



Examiner responds:

Claim 1 and newly added paragraphs 41-43 recite first portion and second portion. However, the originally filed parent specification shows lower portion and upper portion (Paras. 24, 26). The claims and newly added paragraphs 41-43 need to be consistent with the language of the originally filed parent application specification.

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/476,252, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claims 1-2, 8, 11-12, 15, 20 and newly added paragraphs 41-43 recite first portion and second portion. However, the originally filed parent specification shows lower portion and upper portion (Paras. 24, 26). The response filed on 1/25/21 in page 7 pointed out that first portion is supported by element 214 (upper portion), and second portion is supported by the element 216 (lower portion). So, the first portion and the second portion are really confusing for one of the ordinary skill of the art. The claims and newly added paragraphs 41-43 need to be consistent with the language of the originally filed parent application specification. Examiner did the art rejection based on the merely understanding the meaning of the claims in terms of the first portion and second portion.

Applicant’s argue:
The Office rejected claims 1-20 under 35 U.S.C. § 112(a) as failing to comply with the written description. Applicant respectfully traverses this rejection.

The Office asserted that “figure 6 and the specification Para. 26 recite the ratio is first height HI to the second height H2 is 0.2-0.5. If the ratio is true for claim 1, then ‘recessing the insulating material to expose at least the second portion of the fin’ is not 

The Office stated that the “specification does not disclose ‘first portion’ and ‘second portion’ related to the other elements (for example claims 11-12).” (Office Action at page 7). This statement appears to be based on the same incorrect assumption addressed above.

Examiner response:
Claim 1 and newly added paragraphs 41-43 recite first portion and second portion. However, the originally filed parent specification shows lower portion and upper portion (Paras. 24, 26). The claims and newly added paragraphs need to be consistent with the language of the originally filed parent application specification.

Applicant’s argue:

The Office stated that “the specification does not disclose the ‘first portion,’ ‘second portion,’ ‘recessing the insulating material to expose the second portion of the fin’ related to the other element (for example claim 20). This statement appears to be based on the same incorrect assumption addressed above.

The Office further stated that “the specification does not disclose explicitly that ‘depositing an insulating material over the liner oxide.” (Office Action at page 7). The Office is reminded that explicit disclosure is not required for written description support. As noted in MPEP 2163, “While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” (Emphasis added). Paragraph 0017 of the originally filed application provides a non-limiting description of the liner oxide with respect to Figures 3A-3C. Paragraph 0018 of the originally filed application provides a non-limiting description of depositing an insulating material with respect to Figures 4A-4C. One of ordinary skill in the art would understand that the processes of Figures 4A-4C occur subsequent to the processes of Figures 3A-3C in the non-limiting description in the originally filed specification. Therefore, one of ordinary skill in the art would understand that the originally filed specification provides clear support for the claimed feature of “depositing an insulating material over the liner oxide,” as recited in claim 15.



Examiner response:
Claim 1 and newly added paragraphs 41-43 recite first portion and second portion. However, the originally filed parent specification shows lower portion and upper portion (Paras. 24, 26). The claims and newly added paragraphs need to be consistent with the language of the originally filed parent application specification.

Applicant’s argue:
Rejections under 35 U.S.C. § 103
The Office rejected claims 1-14 under 35 U.S.C. § 103(a) as being unpatentable over Hsu (US 2008/0277745). Applicant respectfully traverses this rejection.
Obviousness is a question of law based on underlying factual inquiries. The factual inquiries are set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). The factual inquiries include:
(a)    determining the scope and content of the prior art;

(b)    ascertaining the differences between the claimed invention and the prior art;



(d)    considering objective evidence of secondary considerations.

The Office failed to establish a prima facie case of obviousness, because the Office failed to properly determine the scope and content of the cited references.

Claim 1 recites “a second portion comprising second sidewalls tapered at a second angle different from the first angle.” The Office interpreted element 122 of Hsu as corresponding to the both the first portion and the second portion. (Office Action at pages 8-9). The Office failed to specifically address the recited angle difference. (Office Action at page 9). Therefore, the Office failed to establish a prima facie case of obviousness at least because the Office failed to address every feature in the claim language. Accordingly, reconsideration and withdrawal of the rejection of claim 1, as being unpatentable over Hsu, are respectfully requested.

To the extent that the Office attempts to rely on the description in paragraph 0027 of Hsu as a basis for rejecting the recited angle difference, Applicant respectfully requests that the Office specifically identify where Hsu is considered as teaching or suggesting multiple different angles. Hsu states “Preferably, the included angle 9 of the upper surface and the sidewall of the fin structure 122 is about 83° to 89°.” (Emphasis added; Hsu at paragraph 0027). Applicant respectfully requests that the Office specifically 
the Office specifically identify which Figure of Hsu teaches or suggest a change in the slope of the sidewall of element 122.

Claims 2-7 depend from claim 1, recite additional features and distinguish over the applied reference for at least the reasons set forth above with respect to claim 1 and/or for the additional features recited.

Claim 8 recites “defining a second portion comprising a second sidewall angled with respect to the top surface of the substrate at a second angle, wherein the second angle is different from the first angle.” Again, the Office failed to address the recited angle difference in the asserted ground of rejection. (Office Action at page 11). Therefore, the Office failed to establish a prima facie case of obviousness at least because the Office failed to address every feature in the claim language. Accordingly, reconsideration and withdrawal of the rejection of claim 8, as being unpatentable over Hsu, are respectfully requested.

Claims 9-14 depend from claim 8, recite additional features and distinguish over the applied reference for at least the reasons set forth above with respect to claim 8 and/or for the additional features recited.



Claim 15 recites “a second portion comprising second sidewalls tapered at a second angle different from the first angle.” Again, the Office failed to address the recited angle difference in the asserted ground of rejection. (Office Action at page 13). Therefore, the Office failed to establish a prima facie case of obviousness at least because the Office failed to address every feature in the claim language. Accordingly, reconsideration and withdrawal of the rejection of claim 15, as being unpatentable over Hsu in view of Chen, are respectfully requested.

Claims 16-20 depend from claim 15, recite additional features and distinguish over the applied reference for at least the reasons set forth above with respect to claim 15 and/or for the additional features recited.

Examiner response:
Claims 1-2, 8, 11-12, 15, 20 and newly added paragraphs 41-43 recite first portion and second portion. However, the originally filed parent specification shows lower portion and upper portion (Paras. 24, 26). The response filed on 1/25/21 in page 7 pointed out that first portion is supported by element 214 (upper portion), and second portion is supported by the element 216 (lower portion). So, the first portion and the second portion are really confusing for one of the ordinary skill of the art. The claims and newly 

This kind of approach is a barrier for the compact prosecution of the office.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BILKIS . JAHAN
Primary Examiner
Art Unit 2896




/BILKIS JAHAN/Primary Examiner, Art Unit 2896